-The relator originally appealed from an order of the 'County Court of Clinton County dismissing a writ of habeas corpus. The question concerned whether a prior conviction of the relator in Georgia would, if committed in New York, be a felony. On March 21, 1957, this court handed down a *549decision which said, in part: “ Certain exhibits filed with us by the Attorney-General show clearly that relator was convicted under the burglary statute in- Georgia which would constitute a felony in New York.” (3 A D 2d 804.) Because it did not appear in the record then before us whether such exhibits had been received in evidence or whether the relator had had an opportunity to deal with them, the matter was remitted to the County Court for resettlement' and a determination whether such exhibits should be received if they had not already been received in evidence. It now appears that on the 9th day of July, 1957, a further hearing was held before the County Court, with the relator and his counsel present, when such exhibits were received in evidence, and thereafter the record was resettled to include them, and the case was again placed upon the calendar of this court, pursuant to our previous decision. It does not appear that the exhibits were in any way attacked by the relator. Order unanimously affirmed. Present- — -Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.